Filed 6/8/16 P. v. Johnson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065138

v.                                                                      (Super.Ct.No. ICR17296)

JERRY LOUIS JOHNSON,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky L. Dugan, Judge.

Affirmed.

         Victoria H. Stafford, under appointment by the Court of Appeal for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant, Jerry Louis Johnson, filed a petition for resentencing

pursuant to Penal Code section 1170.18,1 which the court denied. After defendant filed a


         1   All further statutory references are to the Penal Code unless otherwise indicated.


                                                             1
notice of appeal, this court appointed counsel to represent him. Counsel has filed a brief

under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v. California

(1967) 386 U.S. 738, setting forth a statement of the case and identifying any potentially

arguable issues. Defendant was offered the opportunity to file a personal supplemental

brief, but he has not done so. We affirm.


                                    FACTS AND PROCEDURE

        On the evening of August 26, 1993, deputies arrived at the Two Bunch Palms

Resort to find defendant detained by security personnel. The personnel had conducted a

stake out because of recent burglaries at the resort. They observed defendant enter a

locked courtyard surrounded by four condominiums. They heard the sound of a door

being forced open and later saw defendant leave the courtyard. The security personnel

chased defendant and held him until the deputies arrived. Defendant was wearing a black

bandana over his face, white socks on his hands, and a black knit cap. He had a

screwdriver on his person, and a set of nunchakus was located near the courtyard. Two

of the condominiums had pry marks on their outside door, and inside one of the units it

appeared someone had disconnected the television and video cassette recorder from the

wall.

        On November 1, 1993, defendant pled guilty to second degree burglary (§ 459)

and admitted two prior prison terms (§ 667.5, subd. (b)). On February 28, 1996, the court

sentenced defendant to the upper term of three years, plus two years for the prison term

priors, to be served at California Rehabilitation Center. On March 30, 2000, the trial



                                             2
court terminated the case because he had since been sentenced to 60 years to life in prison

on another case.

       On April 29, 2015, defendant filed a petition for resentencing pursuant to section

1170.18, seeking reduction of his second-degree burglary conviction from a felony to a

misdemeanor on the ground that the item(s) stolen did not exceed $950 in value.

       On December 11, 2015, the court denied defendant’s petition, noting he is not

eligible under Proposition 47 because the Two Bunch Palms Resort “is not a commercial

establishment.”

                                          DISCUSSION

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

                                          DISPOSITION

       The court’s order denying the section 1170.18 petition is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                      RAMIREZ
                                                                                       P. J.


       We concur:

       HOLLENHORST
                          J.

       McKINSTER
                          J.




                                            3